                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


HENRY BROWN,

            Petitioner,
     v.                                   Case No. 17-cv-13817
                                          Honorable George Caram Steeh
SHANE JACKSON,

         Respondent.
________________________/


           ORDER DENYING PETITIONER’S MOTIONS
       FOR PARTIAL SUMMARY DISPOSITION [ECF NO. 12],
       FOR LEAVE TO CONDUCT DISCOVERY [ECF NO. 13],
      FOR AN EVIDENTIARY HEARING [ECF NO. 14], AND FOR
     PERMISSION TO SUBMIT INTERROGATORIES [ECF NO. 15]

                              I. Introduction

     Petitioner Henry Brown, a state prisoner at the Carson City

Correctional Facility in Carson City, Michigan, seeks a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. Petitioner was convicted of assault

with intent to commit murder, Mich. Comp. Laws § 750.83, felon in

possession of a firearm, Mich. Comp. Laws § 750.224f, and possession of

a firearm during the commission of a felony, Mich. Comp. Laws §

750.227b.




                                    -1-
 
          Petitioner alleges in his habeas corpus petition that: (1) his sentence

is cruel and unusual punishment; (2) the victim’s out-of-court statements

were inadmissible hearsay; (3) the evidence was insufficient to sustain his

convictions; (4) his trial and appellate attorneys were ineffective; and (5) the

prosecutor (a) failed to correct perjured testimony and (b) suppressed

exculpatory impeachment evidence. The State argues in an answer to the

habeas petition that:        (1) the state court reasonably applied clearly

established federal law when it adjudicated petitioner’s sentencing claim; (2)

petitioner’s evidentiary claim is not cognizable on habeas review, and his

claim under the Confrontation Clause is abandoned and meritless; (3) there

was sufficient evidence to convict petitioner; (4) petitioner has not proved the

factual predicate for his claim about trial counsel, and petitioner’s claim about

appellate counsel is procedurally defaulted and meritless; and (5) petitioner’s

prosecutorial-misconduct claim is procedurally defaulted and meritless.

          Currently before the Court are petitioner’s motions for partial summary

disposition (ECF No. 12), for leave to conduct discovery (ECF No. 13), for

an evidentiary hearing (ECF No. 14), and for leave to submit interrogatories

(ECF No. 15). The State opposes any requests for discovery or any other

relief.




                                        -2-
 
                                 II. Analysis

             A. The Motion for Partial Summary Disposition

      Petitioner seeks summary disposition of his firearm convictions. He

claims that the State failed to prove he had constructive possession of the

weapon used in the crime.

      Summary judgment is appropriate when there is no genuine
      issue of material fact and the moving party is entitled to
      judgment as a matter of law. Fed. Rule Civ. Proc. 56(c). When
      the nonmoving party bears the burden of proof at trial, summary
      judgment is warranted if the nonmovant fails to “make a
      showing sufficient to establish the existence of an element
      essential to [its] case.” Celotex Corp. v. Catrett, 477 U.S. 317,
      322, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265 (1986). In
      determining whether a material factual dispute exists, the Court
      views the evidence through the prism of the controlling legal
      standard. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248,
      106 S.Ct. 2505, 2510, 91 L.Ed.2d 202 (1986).

Nebraska v. Wyoming, 507 U.S. 584, 590 (1993).

      The relevant question on review of the sufficiency of the evidence to

support a criminal conviction is “is whether, after viewing the evidence in the

light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.”

Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original).

Whether a defendant had constructive possession of a firearm is an issue of

fact for the trier of fact to decide. United States v. Zaleski, 686 F.3d 90, 93


                                     -3-
 
(2d Cir. 2012). Therefore, petitioner is not entitled to summary judgment as

a matter of law, and his motion for partial summary disposition (ECF No. 12)

is denied.

     B. The Motions for Leave to Conduct Discovery and Submit

                               Interrogatories

      Petitioner seeks permission to conduct discovery and to submit

interrogatories about his criminal case. His goal is to demonstrate that the

victim of his crimes was not shot in the chest and that she staged the crime

scene.

      The Supreme Court has held that, “in appropriate circumstances, a

district court, confronted by a petition for habeas corpus which establishes a

prima facie case for relief, may use or authorize the use of suitable discovery

procedures, including interrogatories, reasonably fashioned to elicit facts

necessary to help the court to ‘dispose of the matter as law and justice

require.’ 28 U.S.C. § 2243.” Harris v. Nelson, 394 U.S. 286, 290 (1969).

Habeas petitioners, however, are not entitled to discovery as a matter of

course. Bracy v. Gramley, 520 U.S. 899, 904 (1997). “Rule 6(a) [of the

Rules Governing Section 2254 Cases] makes it clear that the scope and




                                     -4-
 
extent of such discovery is a matter confided to the discretion of the District

Court.” Id. at 909.

      The evidence at trial established that petitioner shot the victim in the

chest, and the Michigan Court of Appeals described the evidence of

petitioner’s guilt as “overwhelming.” People v. Brown, No. 310156, 2013 WL

4487506, at *5 (Mich. Ct. App. Aug. 22, 2013). On habeas review, a court

does not sit to re-try state cases de novo; rather, the Court must review a

state-court case for violations of federal constitutional standards. Milton v.

Wainwright, 407 U.S. 371, 377 (1972). Additionally, the Court may grant

habeas relief only if the state-court rulings in the case resulted in decisions

that were contrary to clearly established federal law,              unreasonable

applications   of     clearly   established   federal   law,   or   unreasonable

determinations of the facts. 28 U.S.C. § 2254(d).

      In the present case, the Court does not believe that any attempt to

discover additional facts about the victim’s injuries or the credibility of

witnesses is necessary to help the Court dispose of the issues as law and

justice require. The Court therefore denies petitioner’s motion for discovery

(ECF No. 13) and for permission to submit interrogatories (ECF No. 15).




                                       -5-
 
                C. The Motion for an Evidentiary Hearing

      Petitioner seeks an evidentiary hearing to develop the facts relevant to

his claims about the prosecutor and his trial and appellate attorneys. The

provisions of the Antiterrorism and Effective Death Penalty Act of 1996

(AEDPA) govern this case, and

      AEDPA restricts the availability of federal evidentiary hearings.
      See Davis v. Lafler, 658 F.3d 525, 539 (6th Cir. 2011) (en banc)
      (Martin, J., concurring in part). For a claim that was adjudicated
      on the merits in a state court proceeding, sections 2254(d)(1) and
      (d)(2) of AEDPA apply, and the district court is limited to the
      record that was before the state court at the time. See [Cullen v.
      Pinholster, 563 U.S. 170, 181]; 28 U.S.C. § 2254(d)(2).

Keeling v. Warden, Lebanon Corr. Inst., 673 F.3d 452, 464 (6th Cir. 2012).

      The Michigan Court of Appeals found no merit in petitioner’s claims

about trial counsel, and the State maintains that petitioner’s claims about the

prosecutor and appellate counsel are procedurally defaulted and meritless.

The Court, therefore, does not believe that an evidentiary hearing is

warranted.    Accordingly, the Court denies petitioner’s motion for an

evidentiary hearing (ECF No. 14).

                         III. Conclusion and Order

      For the reasons given above, petitioner is not entitled to the relief he

seeks in his pending motions. Accordingly, the Court denies petitioner’s

motions for a partial summary disposition (ECF No. 12), for leave to conduct


                                     -6-
 
discovery (ECF No. 13), for evidentiary hearing (ECF No. 14), and for leave

to submit interrogatories (ECF No. 15).

Dated: December 19, 2018
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE


                                   CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                 December 19, 2018, by electronic and/or ordinary mail and
                  also on Henry Brown #281484, Carson City Correctional
                     Facility, 10522 Boyer Road, Carson City, MI 48811.

                                     s/Barbara Radke
                                       Deputy Clerk




                                           -7-
 
